IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                December 10, 2008
                                No. 08-40214
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LUIS RAMON GONZALEZ-BAUTISTA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 7:07-CR-540-ALL


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Luis Ramon Gonzalez-Bautista appeals the sentence imposed following his
conviction on his guilty plea to a charge of being an alien unlawfully present in
the United States after deportation. He argues that the district court reversibly
erred by imposing a 16-level increase to his base offense level based upon its
determination that his prior Texas convictions for burglary of a habitation
constituted crimes of violence.    The Government has moved for summary
affirmance.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-40214

     Gonzalez-Bautista concedes that his arguments are foreclosed and raises
them to preserve them for further review.            See United States v.
Cardenas-Cardenas, 543 F.3d 731, 731-32 (5th Cir. 2008); United States v.
Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005). Accordingly, the district
court’s judgment is AFFIRMED, and the Government’s motion for summary
affirmance is GRANTED.




                                      2